      Case: 4:19-cv-01646-HEA Doc. #: 1 Filed: 06/06/19 Page: 1 of 5 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 RICHARD SADDLER,

           Plaintiff,                                      Cause No. 4:19-cv-1646

 v.                                                        JURY TRIAL DEMANDED

 CARVANA, LLC,

           Defendant.


                                     NOTICE OF REMOVAL

          COMES NOW, Defendant Carvana, LLC (“Carvana”), by and through undersigned

counsel, pursuant to 28 U.S.C. §§ 1332, 1441, and for its Notice of Removal states as follows:

                                  STATEMENT OF THE CASE

          1.      Carvana attaches as Exhibit A, a copy of the Petition filed by Plaintiff Richard

Saddler (“Plaintiff”) in the Circuit Court for St. Louis County, Missouri on May 13, 2019, Cause

No. 19SL-CC01864. Plaintiff’s Petition demands, among others, punitive damages.

          2.      On May 17, 2019, Carvana received, at its headquarters in Tempe, Arizona, a

package via Federal Express containing, among others, Plaintiff’s Petition. Carvana’s receipt of

Plaintiff’s Petition was the first notice of the action to Carvana.

          3.      Plaintiff failed to issue and serve any civil summons upon Carvana. However, on

May 23, 2019, William A. Brasher, of Boyle Brasher LLC entered an appearance on Carvana’s

behalf.

          4.      On June 2, 2019, Plaintiff emailed Mr. Brasher confirming the amount in

controversy in this matter to be in excess of $500,000. Carvana attaches a copy of this email as

Exhibit B hereto.
    Case: 4:19-cv-01646-HEA Doc. #: 1 Filed: 06/06/19 Page: 2 of 5 PageID #: 2




          5.    Pursuant to Local Rule 2.03, Carvana attaches a copy of the complete court file in

the state-court action, along with the current state court docket sheet, as collective Exhibit C. To

Carvana’s knowledge, there have been no other pleadings, motions, or orders filed in the state-

court action.

          6.    Carvana states that the only pending motion in the case is Plaintiff’s Motion for

Temporary Restraining Order. This motion and the parties’ briefing regarding this motion are

attached as collective Exhibit D.

          7.    Carvana also attaches the Civil Cover Sheet and Original Filing Form as Exhibit E

and Exhibit F, respectively.

                  DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332(a)

          8.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a) because

complete diversity of citizenship exists between Plaintiff and Carvana and more than $75,000.00,

exclusive of interest and costs, is at stake.

          9.    Upon information and belief, Plaintiff is believed to be a citizen of the State of

Missouri, who is domiciled in St. Louis County, Missouri.”

          10.   Carvana is a limited liability company organized and exiting under the laws of the

State of Arizona, having its principal place of business at 1930 W. Rio Salado Parkway, Tempe,

Arizona 85281. Carvana Group, LLC (“Carvana Group”) and Carvana Co. Sub, LLC (“Carvana

Co. Sub”) are the sole members of Carvana. Carvana Group’s members are Carvana Co. Sub and

fifty-two (52) individuals whose states of citizenship are Arizona, California, Georgia, New Jersey,

North Carolina, Texas, and West Virginia. Carvana Co. Sub’s sole member is Carvana Co., which

is a corporation organized and existing under the laws of the State of Delaware, having its principal

place of business at 1930 W. Rio Salado Parkway, Tempe, Arizona 85281. Therefore, Carvana is

40X7269                                          2
   Case: 4:19-cv-01646-HEA Doc. #: 1 Filed: 06/06/19 Page: 3 of 5 PageID #: 3




a citizen of Arizona, California, Delaware, Georgia, New Jersey, North Carolina, Texas, and West

Virginia but not Missouri.

          11.   Based on the foregoing, complete diversity of citizenship exists between Plaintiff,

on the one hand, and Carvana, on the other, pursuant to 28 U.S.C. § 1332.

          12.   The amount in controversy exceeds the $75,000.00 threshold as Plaintiff seeks in

excess of $500,000 in damages. Specifically, Plaintiff’s Petition “prays for an award of his actual

damages, punitive damages in amounts that are fair and reasonable, for an order declaring the

contract void and rescinding the transaction, for costs of this action, and for such other and further

relief as this Court deems just and proper.” (Exhibit A, p. 3). Plaintiff’s Petition establishes that

the vehicle that is the subject of this lawsuit was financed in the amount of $26,489.02 with an

interest rate of 12.64%. (Id. at ¶ 7). Additionally, Plaintiff’s demand for punitive damages totals

at least $500,000. (Exhibit B).

       ALL PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

          13.   Pursuant to 28 U.S.C. § 1446(a), a copy of all the process, pleadings, orders, and

documents from the St. Louis County Circuit Court action which have been obtained or received

by Carvana are being filed with this Notice of Removal.

          14.   Pursuant to 28 U.S.C. § 1446(b)(1), this notice of removal is being filed within

thirty (30) days of May 17, 2019, the date on which Carvana first received Plaintiff’s Petition.

          15.   Pursuant to 28 U.S.C. § 1446(d), Carvana will promptly give written notice of the

filing of this Notice of Removal to Plaintiff and is filing a Notice to State Court of this Notice of

Removal with the Circuit Court of St. Louis County, Missouri.




40X7269                                           3
   Case: 4:19-cv-01646-HEA Doc. #: 1 Filed: 06/06/19 Page: 4 of 5 PageID #: 4




          16.   By removing this action, Carvana does not waive any defenses available to it in

federal or state court and expressly reserves the right to assert all such defenses in its responsive

pleading.

          17.   Accordingly, Carvana respectfully requests that further proceedings of the St. Louis

County Circuit Court be discontinued and that this action be removed in its entirety to the United

States District Court for the Eastern District of Missouri, Eastern Division at St. Louis.


                                                           Respectfully submitted,

                                                           /s/ William A. Brasher
                                                           William A. Brasher, #30155MO
                                                           Allison E. Lee, #61626MO
                                                           BOYLE BRASHER LLC
                                                           1010 Market Street, Suite 950
                                                           St. Louis, Missouri 63101
                                                           P: (314) 621-7700
                                                           F: (314) 621-1088
                                                           wbrasher@boylebrasher.com
                                                           alee@boylebrasher.com

                                                           Christopher W. Cardwell, #49583MO
                                                           M. Thomas McFarland
                                                           (pro hac vice application forthcoming)
                                                           GULLETT SANFORD ROBINSON
                                                           & MARTIN, PLLC
                                                           150 Third Avenue South, Suite 1700
                                                           Nashville, TN 37201
                                                           P: (615) 244-4994
                                                           F: (615) 256-6339
                                                           ccardwell@gsrm.com
                                                           tmcfarland@gsrm.com

                                                           Attorneys for Defendant




40X7269                                          4
   Case: 4:19-cv-01646-HEA Doc. #: 1 Filed: 06/06/19 Page: 5 of 5 PageID #: 5




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 6th day of June 2019, the foregoing was filed electronically
using the Court’s CM/ECF system. I further certify that the below participant is believed not to be
a CM/ECF user and that I have therefore mailed the foregoing document by First-Claim Mail,
postage prepaid to the following:

Richard Saddler
413 Genoa Drive
Manchester, MO 63021
richardsaddler@yahoo.com
Pro Se Plaintiff


                                                              /s/ William A. Brasher




40X7269                                         5
